Nies, Judge,
dissenting-in-part.
With respect to the Government’s motion for summary judgment, I would reverse solely on the ground that the court erred in holding that assembly operations may not, as a matter of law, substantially transform fabricated components into a new and different article of commerce. I would, however, affirm the denial of appellant’s motion for summary judgment. Further proceedings are necessary to determine whether a constituent material has been produced in Taiwan. I do not agree that this court should hold for appellant as a matter of law. In particular, I do not assume, as a matter of law, that every article which is of a type sold in commerce is itself an article of commerce. Nor do I agree that by characterizing the processing done in Taiwan as “manufacturing” rather than “assembly” a new and different article is necessarily created. See, e.g., Anheuser-Busch Brewing Association v. United States, 207 U.S. 556 (1908).